Ragan, C.
Gustavus Oollins sued tbe city of Omaha in the district court of Douglas county for damages for false imprisonment. The city demurred to the petition of Collins on the ground that it did not state facts sufficient to constitute a cause of action. The district court sustained the demurrer. Collins refused to plead further, and a. judgment was entered dismissing his suit. To review this action of tire district court' he has filed here a transcript of the record and proceedings had in the court below, and had the case docketed as an appeal. No petition in error has ever been filed' in this court, and as more than one'year has elapsed since the rendition of the judgment of the district court, we have no jurisdiction of .the case. To invest this court with jurisdiction to review, on error, a judgment of the district court a petition in error must be filed with the clerk of this court within one year after the date of the rendition of the judgment sought to be reviewed. (Campbell v. Farmers & Merchants Bank, 49 Neb. 143.) Furthermore, this action is one purely legal in its nature, and an appeal will not lie to this court from the judgment rendered by a district court in such an action. This court can only review such a judgment on a petition in error. The proceeding filed here is
Dismissed.